DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the clamping unit of Figures 1-9 (Species I) in the reply filed on June 7, 2022 is acknowledged. Claims 8 and 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2005 040 811 (Deininger; the citations of which are taken from the attached translation).
Regarding claim 1, Deininger discloses a clamping unit (see Figure 5 and annotated Figure 1 below) comprising:
a case (32) with a contact surface (37);
an operation member (58) arranged in the case such that the operation member is movable back and forth in a pressing cancellation direction and a pressing promotion direction relative to the case (see paragraph [0039]);
a pressing body (52) arranged so as to oppose the contact surface, the pressing body being arranged in the case in a movable manner such that a protruding amount of the pressing body from a side part of the case is changeable (see paragraph [0037]);
a movable body (41) arranged between the pressing body and the contact surface in contact with the pressing body and the contact surface, the movable body being configured to move along the pressing body and the contact surface as the operation member moves in each of the pressing cancellation direction and the pressing promotion direction (see paragraph [0038]); and
a first biasing member (54) that biases the operation member in the pressing promotion direction (see paragraphs [0038]-[0040]), wherein
at least one of the contact surface, a portion of the movable body in contact with the contact surface, a portion of the movable body in contact with the pressing body, or a portion of the pressing body in contact with the movable body includes an inclined surface (at 37) inclined with respect to the pressing cancellation direction and the pressing promotion direction (see Figure 5), 
the inclined surface is configured to:
increase the protruding amount of the pressing body from the case when the movable body changes in position as the operation member moves in the pressing promotion direction; and
ease pressing of the movable body against the pressing body when the movable body changes in position as the operation member moves in the pressing cancellation direction, so that a decrease in the protruding amount of the pressing body from the case is permitted (see Figure 5 and paragraph [0037]), and
the case includes an attachment portion (see annotated Figure 1 below) and is configured to be attached to a bracket at the attachment portion, a clamping target (34) being insertable into the bracket.

    PNG
    media_image1.png
    630
    707
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5 of Deininger
Regarding claim 2, Deininger discloses the inclined surface (at 37) is provided on at least one of the contact surface (37) or the pressing body (52).
Regarding claim 3, Deininger discloses the inclined surface (at 37) is configured to:
press the movable body (41) toward the pressing body (52) as the operation member (58) moves in the pressing promotion direction, so that the protruding amount of the pressing body from the case increases; and
permit the movable body to move away from the pressing body as the operation member moves in the pressing cancellation direction, so that a decrease in the protruding amount of the pressing body from the case is permitted (see paragraphs [0038]-[0040]).
Regarding claim 4, Deininger discloses the case (32) includes a guide that guides movement of the pressing body (52) in a direction in which the protruding amount of the pressing body changes (see movement arrows in Figure 5).
Regarding claim 5, Deininger discloses the guide is configured to guide movement of the pressing body (52) in the pressing promotion direction, and
the clamping unit further comprises a second biasing member (42) that biases the pressing body in the pressing cancellation direction (see Figure 5).
Regarding claim 6, Deininger discloses a portion of the pressing body (52) opposed to the clamping target (34) is provided with a recess (formed between respective portions 48) extending in a direction in which the clamping target extends (see annotated Figure 1 above).
Regarding claim 7, Deininger discloses the movable body (41) is a rolling element (see paragraph [0038]), and
the inclined surface (at 37) is arranged on at least one of the pressing body (52) or the contact surface (37; see Figure 5).
Regarding claim 10, Deininger discloses a clamping device (see Figure 5 and annotated Figure 1 above) comprising:
the clamping unit according to claim 1; and
a bracket including an insertion portion and a connection portion, a clamping target (33) being insertable into the insertion portion, the connection portion connecting to the insertion portion in a direction intersecting an extending direction of the insertion portion, the pressing body (52) capable of entering the connection portion,
wherein the clamping unit is attached to the bracket at the attachment portion device (see Figure 5 and annotated Figure 1 above).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
June 29, 2022